Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of May 22, 2013,
by and among Tessera Technologies, Inc., a Delaware corporation (the “Company”),
and the entities and natural persons listed on Exhibit A hereto and their
affiliates (collectively, “Starboard”) (each of the Company and Starboard, a
“Party” to this Agreement, and collectively, the “Parties”).

RECITALS:

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, Starboard beneficially owns shares of Common Stock of the Company (the
“Common Stock”) totaling, in the aggregate, 4,080,515 shares, or approximately
7.73% of the Common Stock issued and outstanding on the date hereof;

WHEREAS, Starboard has (i) given notice to the Company in accordance with the
Company’s Amended and Restated Bylaws, as amended to date (the “Bylaws”), that
it intends to nominate certain individuals for election as director candidates
to be elected to the Company’s board of directors (the “Board”) at the 2013
annual meeting of stockholders of the Company (the “2013 Annual Meeting”), and
(ii) filed a definitive proxy statement with the Securities and Exchange
Commission (the “SEC”) on April 17, 2013, relating to the solicitation of
proxies for the 2013 Annual Meeting;

WHEREAS, John H. F. Miner and David C. Nagel have each determined not to stand
for re-election to the Board at the 2013 Annual Meeting and accordingly shall
cease to be directors of the Company upon the conclusion of the 2013 Annual
Meeting; and

WHEREAS, the Company and Starboard have determined to come to an agreement with
respect to the election of members of the Board at the 2013 Annual Meeting and
certain other matters, as provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1. Board Matters; Board Appointments; 2013 Annual Meeting.

(a) The Company agrees that, immediately after execution of this Agreement, the
Board and all applicable committees of the Board shall take all necessary
actions, pursuant to the Bylaws, to (i) nominate Peter A. Feld, Tudor Brown,
George Cwynar, Thomas Lacey, George A. Riedel and Donald E. Stout (collectively,
the “Starboard Nominees”), in addition to John Chenault, Richard S. Hill,
Christopher A. Seams and Timothy J. Stultz (collectively, the “Company
Nominees”, and together with the Starboard Nominees, the “Revised Slate of
Nominees”) for election to the Board at the 2013 Annual Meeting as a director of
the Company with a term expiring at the Company’s 2014 annual meeting of
stockholders, (ii) increase the size of the Board from eight (8) members to
twelve (12) members, (iii) cause each of Robert J. Boehlke and Anthony J. Tether
to execute an irrevocable resignation letter pursuant to which such member of
the Board shall resign from the Board effective immediately, and (iv) appoint
each of the Starboard Nominees to the Board to fill the vacancies resulting from
subclauses (ii) and (iii) effective immediately.



--------------------------------------------------------------------------------

(b) Upon execution of this Agreement, Starboard hereby withdraws its nomination
letter to the Company, dated December 21, 2012, announcing its intention to
nominate Tudor Brown, George Cwynar, Peter A. Feld, Thomas Lacey, George A.
Riedel, Jeffrey C. Smith and Donald E. Stout as director candidates to be
elected to the Board at the 2013 Annual Meeting and Starboard agrees not to
(i) nominate any person for election at the 2013 Annual Meeting, (ii) submit any
proposal for consideration at, or bring any other business before, the 2013
Annual Meeting, directly or indirectly or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2013
Annual Meeting, directly or indirectly, and shall not permit any of its
Affiliates or Associates (as such terms are defined in Regulation 14A under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
thereunder (the “Exchange Act”)) to perform any of the items described in this
Section 1(b). Starboard shall not publicly or privately encourage or support any
other stockholder to take any of the actions described in this Section 1(b).
Starboard also hereby withdraws its request to the Company for certain books and
records previously made pursuant to Section 220 of the Delaware General
Corporation Law by letter dated March 27, 2013.

(c) Concurrently with the execution of this Agreement, the Company agrees that
each Company Nominee, excluding Richard S. Hill, shall execute and deliver to
the Board an irrevocable resignation letter pursuant to which one of such
members of the Board shall resign from the Board upon the appointment of the
Successor CEO (as defined below) in accordance with Section 1(g) hereof;
provided, however, that the Board may only accept the resignation of one such
Company Nominee, and each resignation letter executed by any Company Nominee
whose resignation the Board does not accept in accordance with this Section 1(c)
shall be deemed null and void and of no effect in accordance with its terms.

(d) Promptly following the execution of this Agreement, the Company shall issue
and mail to the Company’s stockholders, in a form reasonably acceptable to
Starboard, a supplement to the Company’s definitive proxy statement filed with
the SEC on April 16, 2013, (the “Proxy Supplement”) in which the Company shall
(i) provide for the adjournment of the 2013 Annual Meeting until the next
earliest possible date as reasonably determined by the Company, which shall be
no later than June 7, 2013, unless necessary in order to respond to SEC
comments, (ii) describe the terms of this Agreement and (iii) state, among other
things, that (A) the Board has withdrawn certain of its director nominees and in
lieu of the previous slate has nominated the Revised Slate of Nominees, and
(B) the Board and Starboard each recommend that the Company’s stockholders vote
their shares of Common Stock in favor of the Revised Slate of Nominees.

(e) The Company agrees that it shall recommend, support and solicit proxies
solely for the election of the Revised Slate of Nominees at the 2013 Annual
Meeting.



--------------------------------------------------------------------------------

(f) The Company and Starboard agree that promptly following the conclusion of
the 2013 Annual Meeting, the Board, pursuant to the Bylaws, shall take all
action necessary (i) to decrease the size of the Board from twelve (12) members
to ten (10) members effective immediately, (ii) to appoint one of the Starboard
Nominees, selected by Starboard in its sole discretion, as the interim Chief
Executive Officer of the Company, which selection shall be made by Starboard
prior to the mailing of the Proxy Supplement, (iii) to appoint Richard S. Hill
as the Chairman of the Board, to serve at the discretion of the Board, (iv) to
appoint an Audit Committee of the Board, which shall consist of (x) John
Chenault as the Chair, to serve at the discretion of the Board, and (y) a
majority of Starboard Nominees, selected by Starboard in its sole discretion,
(iv) to appoint a Compensation Committee of the Board, which shall consist of
(x) Timothy J. Stultz as the Chair of the Compensation Committee of the Board,
to serve at the discretion of the Board, and (y) a majority of Starboard
Nominees, selected by Starboard in its sole discretion, and (v) to appoint a
Nominating Committee of the Board, which shall consist of (x) a Starboard
Nominee, selected by Starboard in its sole discretion, as the Chair, and (y) a
majority of Starboard Nominees, selected by Starboard in its sole discretion.

(g) The Company and Starboard agree that the Nominating Committee shall
undertake, direct, oversee, monitor and otherwise facilitate on an expedited
basis consistent with their fiduciary duties the ongoing evaluation and
identification of potential candidates for appointment as the permanent Chief
Executive Officer of the Company (the “Successor CEO”). The Nominating Committee
shall be responsible for recommending to the Board the appointment of the
Successor CEO. The Company agrees that the Board and all applicable committees
of the Board shall take all necessary actions, effective immediately following
the appointment of the Successor CEO in accordance with the Bylaws, to appoint
the Successor CEO to the Board.

(h) At the 2013 Annual Meeting, Starboard agrees to appear in person or by proxy
and vote all shares of Common Stock of the Company beneficially owned by it and
its Affiliates in favor of the Revised Slate of Nominees for election to the
Board and for each other proposal to come before the 2013 Annual Meeting in
accordance with the Board’s recommendation.

2. Release.

(a) Starboard, for the benefit of the Company and each of the Company’s
controlling persons, officers, directors, stockholders, agents, affiliates,
employees, attorneys, advisors and assigns, past and present, in their capacity
as such (the Company and each such person being a “Company Released Person”),
hereby forever fully waives, discharges and releases, and covenants not to sue,
any of the Company Released Persons for any and all claims, causes of action,
actions, judgments, liens, debts, contracts, indebtedness, damages, losses,
liabilities, rights, interests and demands of whatsoever kind or character
(other than fraud) (collectively, “Claims”) based on any event, fact, act,
omission, or failure to act by the Company Released Persons, whether known or
unknown, occurring or existing prior to the execution of this Agreement;
provided, however, this waiver and release and covenant not to sue shall not
include any Claims arising out of or related to any obligations under, or breach
of, this Agreement; provided, further, nothing in the foregoing shall be deemed
or constructed, now or hereafter, as limiting in any manner any right of
indemnification inuring to the benefit of any director or former director of the
Company arising under the organizational documents of the Company or otherwise.



--------------------------------------------------------------------------------

(b) The Company, for the benefit of Starboard and its controlling persons,
officers, directors, stockholders, agents, affiliates, employees, attorneys,
advisors and assigns, past and present, in their capacity as such (each such
person being a “Starboard Released Person”), hereby forever fully waives,
discharges and releases, and covenants not to sue, any of the Starboard Released
Persons for any and all Claims based on any event, fact, act, omission, or
failure to act by the Starboard Released Persons, whether known or unknown,
occurring or existing prior to the execution of this Agreement; provided,
however, this waiver and release and covenant not to sue shall not include any
Claims arising out of or related to any obligations under, or breach of, this
Agreement.

(c) It is the intention of the parties that each of the releases set forth above
in Sections 2(a) and 2(b) shall be effective as a bar to all matters released
herein. In furtherance and not in limitation of such intention, each of these
releases shall be, and shall remain in effect as, a full and complete release,
notwithstanding the discovery or existence of any additional or different facts
or claims. It is expressly understood and agreed that this Agreement is intended
to cover and does cover not only all known facts and/or claims but also any
further facts and/or claims not now known or anticipated, but which may later
develop or should be discovered, including all the effects and consequences
thereof.

3. Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution, delivery and performance of this Agreement by the
Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound and
(d) except as set forth in the Company’s periodic filings with the SEC, since
April 16, 2013, the Company has not increased the compensation, severance, or
other benefits payable or provided to any of the Company’s officers.



--------------------------------------------------------------------------------

4. Representations and Warranties of Starboard.

Starboard shall cause its Affiliates to comply with the terms of this Agreement.
Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it hereto and
thereto, (b) this Agreement has been duly authorized, executed and delivered by
Starboard, and is a valid and binding obligation of Starboard, enforceable
against Starboard in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Starboard as currently in effect, (d) the execution,
delivery and performance of this Agreement by each member of Starboard does not
and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to it, or (ii) result in any breach or violation
of or constitute a default (or an event which with notice or lapse of time or
both could constitute such a breach, violation or default) under or pursuant to,
or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound and (e) as of the date of this
Agreement, Starboard beneficially owns in the aggregate 4,080,515 shares of
Common Stock.

5. Press Release.

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Mutual Press
Release”) announcing certain terms of this Agreement, in the form attached
hereto as Exhibit B. Prior to the issuance of the Mutual Press Release, neither
the Company nor Starboard shall issue any press release or public announcement
regarding this Agreement without the prior written consent of the other Party.
Promptly following the publication of the Mutual Press Release, the Company
shall file with the SEC a Current Report on Form 8-K and a corresponding
“Additional Materials” filing on Schedule 14A that each include both the Mutual
Press Release and this Agreement, and Starboard shall file with the SEC a
Schedule 14A that includes the Mutual Press Release and this Agreement and
confirms its termination of the proxy contest. Except for such Mutual Press
Release and the aforementioned SEC filings and Proxy Supplement, neither the
Company nor Starboard shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party.

6. Specific Performance.

Each of the members of Starboard, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). It is accordingly agreed that
each of the members of Starboard or any of them, on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the other party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This Section 6
is not the exclusive remedy for any violation of this Agreement.



--------------------------------------------------------------------------------

7. Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the 2013 Annual Meeting and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed six hundred and fifty thousand dollars ($650,000) in the
aggregate.

8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

Tessera Technologies, Inc.

3025 Orchard Parkway

San Jose, California 95134

Attention: General Counsel

Facsimile: (408) 321-2907



--------------------------------------------------------------------------------

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Suite 1400

Palo Alto, California 94301

Attention: Kenton J. King

Telephone: (650) 470-4530

Facsimile: (650) 798-6527

If to Starboard or any member thereof:

Starboard Value and Opportunity Master Fund Ltd

c/o Starboard Value LP

599 Lexington Avenue, 19th Floor

New York, New York 10022

Attention: Jeffrey C. Smith

Telephone: (212) 845-7955

Facsimile: (212) 845-7988

With a copy to:

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steve Wolosky, Esq.

Telephone: (212) 451-2333

Facsimile: (212) 451-2222

10. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including by means of electronic delivery or
facsimile).

12. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Starboard; provided, that no modifications, amendments or waivers on
behalf of the Company can be made except with the express written consent of a
majority of the Company Nominees. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Starboard, the prior written consent of
the Company, and with respect to the Company, the prior written consent of
Starboard. Except for Section 2 and Section 13 which are intended to be for the
benefit of each of the Company Released Persons and Starboard Released Persons,
this Agreement is solely for the benefit of the Parties hereto and is not
enforceable by any other persons.

13. Mutual Non-Disparagement.

Each of the Parties covenants and agrees that, neither it nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors and with respect to Starboard its Starboard Nominees,
shall in any way disparage, call into disrepute, or otherwise defame or slander
the other Parties or such other Parties’ subsidiaries, affiliates, successors,
assigns, officers (including any current officer of a Party or a Parties’
subsidiaries who no longer serves in such capacity following the execution of
this Agreement), directors (including any current director of a Party or a
Parties’ subsidiaries who no longer serves in such capacity following the
execution of this Agreement), employees, stockholders, agents, attorneys or
representatives, or any of their products or services, in any manner that would
damage the business or reputation of such other Parties, their products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, stockholders,
agents, attorneys or representatives.



--------------------------------------------------------------------------------

[The remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

    TESSERA TECHNOLOGIES, INC.     By:  

/s/ Richard S. Hill

      Name:  Richard S. Hill       Title:    Interim Chief Executive Officer
STARBOARD:    

STARBOARD VALUE AND

OPPORTUNITY MASTER FUND LTD

  STARBOARD VALUE LP   By:   Starboard Value GP LLC, By:   Starboard Value LP,  
  its general partner   its investment manager         STARBOARD VALUE GP LLC

STARBOARD VALUE AND

OPPORTUNITY S LLC

  By:   Starboard Principal Co LP,     its member By:   Starboard Value LP,    
  its manager   STARBOARD PRINCIPAL CO LP     By:   Starboard Principal Co GP
LLC,

STARBORD VALUE AND

OPPORTUNITY C LP

    its general partner     By:   Starboard Value LP,   STARBOARD PRINCIPAL CO
GP LLC   its investment manager    

 

By:  

/s/ Peter A. Feld

  Name:   Peter A. Feld   Title:   Authorized Signatory

 

/s/ Peter A. Feld

PETER A. FELD

Individually and as attorney-in-fact for Mark

R. Mitchell, Jeffery C. Smith, Tudor Brown,

George Cwynar, Thomas Lacey, George

Riedel and Donald Stout



--------------------------------------------------------------------------------

EXHIBIT A

Starboard

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD VALUE AND OPPORTUNITY C LP

STARBOARD VALUE LP

STARBOARD VALUE GP LLC

STARBOARD PRINCIPAL CO LP

STARBOARD PRINCIPAL CO GP LLC

JEFFREY C. SMITH

MARK MITCHELL

PETER A. FELD

TUDOR BROWN

GEORGE CWYNAR

THOMAS LACEY

GEORGE RIEDEL

DONALD STOUT



--------------------------------------------------------------------------------

EXHIBIT B

Mutual Press Release